Citation Nr: 0926850	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to 
June 2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO granted 
service connection for PTSD and assigned an initial, 30 
percent rating from June 3, 2005; and denied service 
connection for tinnitus, a right knee disability, and 
residuals of right hand surgery.  The Veteran filed a notice 
of disagreement (NOD) in January 2008, and the RO issued a 
statement of the case (SOC) in February 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2008.

In a November 2008 rating decision, the RO increased the 
rating for PTSD to 50 percent from September 4, 2008.  

In January 2009, the Veteran's representative filed a motion 
to withdraw the appeal. In March 2009, the Board issued a 
decision dismissing the appeal with respect to all the 
claims.  

In April 2009, the Veteran's representative filed a motion to 
vacate the Board's March 2009 dismissal, explaining that the 
Veteran had intended to only withdraw from appeal the claim 
for an increased rating for PTSD.  As discussed below, the 
Board is vacating its March 2009 decision and dismissing the 
claim for an increased rating for PTSD.  

The Board's actions on the prior dismissal and on the claim 
for an increased rating for PTSD, as well as its decision on 
the claim for service connection for a right hand disability 
is set forth below.  The claims for service connection for 
tinnitus and a right knee disability are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  The March 30, 2009 Board decision dismissed all claims on 
appeal in response to a January 2009 motion for withdrawal; 
however, it was subsequently clarified that the Veteran 
intended to only withdraw from appeal the claim for an 
increased rating for PTSD.  

2.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right hand 
disability has been accomplished.

4.  There is no competent medical evidence that the Veteran 
has any current right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
March 30, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).

2.  The criteria for withdrawal of a substantive appeal as to 
the claim for an increased rating for PTSD have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for service connection for a right hand 
disability are not met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. 
§ 20.904 (2008).

As mentioned above, on March 30, 2009, the Board dismissed 
all issues on appeal.  Subsequently, the Veteran's 
representative clarified that the Veteran only intended to 
withdraw the claim for an increased rating for PTSD from 
appellate review.  Because the Board's March 30, 2009 
decision denied the Veteran due process of law, the decision 
should be vacated on these grounds.  The Board must therefore 
vacate the March 30, 2009 decision, and enter a new decision 
addressing the claims on appeal.  

II.  Increased Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2008).

As mentioned above, in January 2009, the Veteran indicated 
that he was satisfied with the rating for PTSD and wished to 
withdraw this claim from appellate consideration.  The 
Veteran's intent to withdraw this claim was also confirmed by 
his representative in the April 2009 motion to vacate.  As 
the Veteran has withdrawn his appeal with respect to this 
claim, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this claim and it must be 
dismissed.

III.  Service Connection for a Right Hand Disability

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect), and 
provided him with information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The April 2007 RO rating 
decision reflects the RO's initial adjudication of the claim 
after issuance of the October 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, and VA treatment records 
of treatment and evaluation dated through January 2008.  Also 
of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In this case, the August 2001 enlistment examination report 
indicates that the Veteran had had surgery of the right hand, 
which involved removing glass from the fourth digit.  Thus, 
the Veteran is not entitled to a presumption of sound 
condition with respect to the right hand.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran's service treatment records are 
unremarkable for any complaint, finding, or diagnosis of a 
right hand condition during military service.  The June 2005 
discharge medical assessment reflects that the Veteran 
reported having back pain, but no right hand problems.  The 
report of an October 2005 VA general medical examination is 
also unremarkable for any right hand problems.

A November 2005 VA treatment record reflects that the Veteran 
said that he injured his right hand in Iraq while attempting 
to detain a suspected insurgent.  On physical examination, no 
right hand problems were noted.  A December 2005 VA treatment 
record reflects that the Veteran complained of right hand 
pain, but on physical examination, no right hand 
abnormalities were noted.  

In this case, the Board acknowledges the Veteran's receipt of 
a Combat Action Badge, which denotes combat service.  For 
injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See Collette v. 
Brown, 82 F.3d 389 (1996).  In the case of any veteran who 
has engaged in combat with the enemy in active service during 
a period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  See generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Veteran's report that he hurt his hand 
while detaining a suspect is consistent with the 
circumstances of his service; however, there is no competent 
evidence of any current disability.  As noted, the medical 
records that have been associated with the claim reflect no 
finding or diagnosis pertinent to the right hand.   Although 
the Veteran has complained of right hand pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 
1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 
(1998).

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran has had a right 
hand disability at any time relevant to the claim for service 
connection, and neither the Veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
Veteran and his representative, but finds that this evidence 
provides no basis for allowance of the claim.  As indicated 
above, this claim turns on the question of current disability 
(and, if so, medical relationship to service)-matters within 
the province of trained medical professionals.  As laypersons 
without the appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to 
provide a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.
 
Under these circumstances, the Board finds that the claim for 
service connection for a right hand disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The March 30, 2009 Board decision is vacated.

The appeal as to the claim for an increased rating for PTSD 
is dismissed.

Service connection for a right hand disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for tinnitus and 
for a right knee disability is warranted.

The Veteran's service treatment records reflect that he 
complained of right knee pain in March 2002 and was diagnosed 
with tibialis tendonitis.  In October 2002, he was struck by 
a humvee and sustained multiple contusions.  It was noted 
that his right knee was tender to palpation.  On his June 
2005 discharge report of medical assessment, he did not note 
any right knee problems.  A January 2008 VA treatment record 
reflects that he complained of right knee pain dating back to 
the humvee accident, however, physical examination was 
unremarkable.  A March 2008 magnetic resonance imaging (MRI) 
revealed mild degenerative changes, but no evidence of 
meniscal tear or ligamentous injury.  X-rays were 
unremarkable.  

With regards to tinnitus, the Veteran has reported noise 
exposure to weapons and explosions during his military 
service in Iraq.  His military occupational specialty (MOS) 
was cavalry scout and, as mentioned, he has had combat 
service as reflected by receipt of the Combat Action Badge.  
Therefore, the Board accepts his assertions of significant 
in-service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b).  
His service treatment records are unremarkable for tinnitus; 
however, it was noted on his June 2005 discharge medical 
assessment that there had been a significant threshold shift 
in his hearing and another test was recommended in 30 days.  
The report of an October 2005 VA examination reflects that he 
denied tinnitus and hearing thresholds were within normal 
limits, bilaterally.  A November 2005 VA treatment record 
notes that he denied having tinnitus.  The report of a March 
2007 VA examination reflects that he complained of tinnitus 
and was diagnosed with persistent tinnitus by history.  

A review of the claims file reflects that the Veteran failed 
to report to a VA joints examination that was scheduled in 
March 2007.  In the claims file, there are no copies of 
letters to the Veteran notifying him of the time and place of 
the VA examination or the consequences of his failure to 
appear.  Subsequently, the Veteran moved and jurisdiction was 
transferred to the Indianapolis RO.  The Indianapolis RO 
requested medical opinions regarding whether the Veteran's 
current tinnitus and degenerative changes of the right knee 
(as shown by the March 2008 MRI) were related to his military 
service.  It does not appear that these medical opinions were 
ever obtained.  The RO also scheduled the Veteran for a VA 
examination with the audiology clinic in April 2008, but he 
requested that it be rescheduled due to transportation 
problems.  In May 2008, the Veteran notified the Indianapolis 
RO that he had moved back to New Jersey and requested that he 
be scheduled for VA examinations there.  The Newark RO 
scheduled him for a VA examination for PTSD, but not for his 
right knee or tinnitus.

Given the in-service complaints of right knee pain, his 
reports of in-service noise exposure, post-service findings 
of degenerative changes of the right knee and tinnitus, the 
Veteran's assertions as to a relationship between these 
disabilities and service, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve these claims for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic and ear, nose, and throat (ENT) examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report for a 
scheduled examination, without good cause, may well result in 
denial of the claims (as the original claims for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Indianapolis VA Medical Center (VAMC) dated through January 
2008 and from the East Orange VAMC dated through July 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for tinnitus and the right knee from the 
Indianapolis and East Orange VAMCs that are currently not of 
record, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Also, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Indianapolis and East Orange VAMCs all 
records of evaluation and/or treatment for 
the Veteran's tinnitus and right knee that 
are currently not of record.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for 
tinnitus and a right knee disability.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT and orthopedic examinations, 
by appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to each physician 
designated to examine the Veteran, and the 
report of each examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Each physician should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

ENT examination:  The physician should 
indicate whether the Veteran currently has 
tinnitus.  If so, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the Veteran's in-service 
and post-service history and assertions, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the tinnitus is the 
result of injury or disease incurred or 
aggravated in service, to particularly 
include alleged noise exposure/acoustic 
trauma therein.

Orthopedic examination:  The physician 
should list all current disabilities of the 
right knee.  With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and based on consideration of 
the Veteran's documented medical history 
and assertions, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include the in-service 
diagnosis of tibialis tendonitis and/or the 
October 2002 humvee accident.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the  examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for tinnitus and for  a right 
knee disability in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


